
Lease Agreement


This Lease is made by and between LESSOR: Wang, Rei-Bi (hereinafter referred to
as "Party A") and LESSEE : Kid Castle Internet Technology Corporation
(hereinafter referred to as "Party B"). Both parties agree to abide by the terms
and conditions set forth as follows:



1.    
Premises under the Lease: 8th F-5, No. 251, Ming-Chuan 1 Road, KaohsiungCity.




2.    
The term of the Lease shall be two years, commencing from June 1st, 2007to Nov.
30, 2007.




3.    
Rent:




A.
The monthly rent shall be NT$48,000 (including value added tax) and shall be
paid on the first day of each month.




B.
Party B shall pay a rental deposit of NT$165,000 to Party A. The said rental
deposit shall be returned to Party B without interest upon expiration of this
Lease, when Party B vacates and surrenders the Premises to Party A.




4.    
Use of the Premises:




A.
Party B shall use the Premises only for the business operation.




B.
Prior to consent by Party A during the term of this Lease, Party B shall not, in
whole or in part, have the Premises lent, subleased, transferred, to any third
party, or in any other way provided for use by any third party.




C.
Upon expiration of this Lease, Party B shall not request moving costs and/or
other expenses from Party A, and is obligated to vacate and surrender the
Premises to Party A.




D.
Party B shall not use the Premises for any illegal use, nor for storing
hazardous articles that will cause public danger.

 
 
 

--------------------------------------------------------------------------------

 



E.
If Party B desires to make improvement and/or change of facilities in the
Premises, construction work can only begin upon consent given by Party A and
shall not damage the main structure and the facilities of the Building. Upon
expiration of the terms of this Lease, Party B shall be responsible for the
restoration of the Premises.




5.    
Rights and Obligations: Party B shall use the Premises with the degree of care
of a responsible administrator. Unless the Premises are damaged or destroyed due
to act of God or any other force majeure, Party B shall be responsible for the
damages attributed to Party B's negligence. If the damage or destruction is
caused in the course of nature or due to normal wear and tear, Party A shall be
responsible for the reparation.




6.    
Default and Penalty:




A.
Party A may terminate the Lease in the event that Party B violates any
provisions of this Lease or delays in paying rent payable over two terms of
payment and fails to pay the rent within a time limit upon a warning given by
Party A.




B.
Upon the expiration or termination of the Lease term, in the event Party B
delays in surrendering the Premises, Party B shall be liable for a default
penalty equivalent to one month of the rental commencing from the following date
of expiration or termination.




7.    
Special Agreements:




A.
All taxes relating to the Premises shall be borne by Party A; whereas the
expenses involved in the water supply, electricity and taxes relating to
business operations shall be borne by Party B.




B.
Any article or furniture left inside the Premises after Party B has vacated and
returned the Premises, shall be deemed to be abandoned at the disposal of Party
A as waste.

 
 
 

--------------------------------------------------------------------------------

 
 
C.
If the parties hereto provide a guarantor(s) with this Lease, the parties and
their guarantor(s) respectively shall be jointly liable to the responsibility
for the performance of the Lease.




D.
The termination of this Lease during the Lease term by either party shall be
subject to consent by the other party.




8.    
Forcible execution to be taken: (blank)



The Parties:


Lessor (Party A):
 
/s/ Wang, Rei-Bi
     
Address:
 
14th Floor, No. 1, Lane 228, Nanking
 
 
Road, Feng Shan City, Kaohsiung County
     
ID No.:
 
T202439142
     
Lessee (Party B)
 
/s/ Kid Castle Internet Technology Corporation
     
Address:
 
8th Floor, No. 98, Ming-Chuan Road,
 
 
Hsintien City, Taipei County
     
Business Uniform No.:
 
70676630
     
Party B's Guarantor (Party C):
 
(Intentionally Blank)
     
ID No.:
 
(Intentionally Blank)
     
Address:
 
(Intentionally Blank)



 
 

--------------------------------------------------------------------------------

 